30 A.3d 1101 (2011)
CANOE MANUFACTURING COMPANY and Robert Ullman
v.
Joseph H. JONES, Esquire and Williamson, Friedberg & Jones.
Petition of Robert Ullman.
No. 418 MAL 2011.
Supreme Court of Pennsylvania.
October 24, 2011.

ORDER
PER CURIAM.
AND NOW, this 24th day of October, 2011, the Application to File Supplement to Petition for Allowance of Appeal, the Petition for Allowance to Correct a One-Word Error in the May 27, 2011 Petition for Allowance of Appeal, and the Petition for Allowance of Appeal are hereby DENIED.